02-11-408-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-11-00408-CR
 
 



Lloyd Griffin


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM THE 16th
District Court OF Denton COUNTY
----------
MEMORANDUM
OPINION[1]
----------
A
jury convicted Appellant Lloyd Griffin of committing aggravated assault of a
family member by threatening his wife with a machete.  The jury assessed his
punishment at fifteen years’ confinement, and the trial court sentenced him
accordingly.
Appellant
brings three issues challenging the admissibility of three photographs:  two
photographs of the complainant’s hands and a photograph of a slash in the
carpet.  He argues on appeal that the photographs were not relevant and were
unduly prejudicial.  At trial, however, he objected only that they were not
relevant.  To preserve a complaint for our review, a party must have presented
to the trial court a timely request, objection, or motion that states the
specific grounds for the desired ruling if they are not apparent from the
context of the request, objection, or motion.[2]  Further, the trial court
must have ruled on the request, objection, or motion, either expressly or
implicitly, or the complaining party must have objected to the trial court’s
refusal to rule.[3]  A reviewing court should
not address the merits of an issue that has not been preserved for appeal.[4]
 Because Appellant did not preserve his complaint that the photographs were
unduly prejudicial, we overrule that portion of his issue and address only his
relevance complaint.
The
admissibility of photographs is within the sound discretion of the trial court.[5]  The complainant
testified that Appellant waved his machete around violently, hitting things
with it.  The photograph of the cut in the carpet was evidence of Appellant’s wielding
the machete and slashing things while threatening his wife.  The photographs of
the complainant’s hands were relevant to show that she was not the aggressor
and had not used her hands to assault Appellant.  Because all three photographs
went toward proving and disproving facts at issue in the aggravated assault
case, the trial court did not abuse its discretion by admitting the photographs
over Appellant’s objection to their relevance.
We
therefore overrule Appellant’s three issues and affirm the trial court’s
judgment.
 
 
LEE ANN DAUPHINOT JUSTICE
 
PANEL: 
LIVINGSTON
C.J.; DAUPHINOT and GABRIEL, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  September 27,
2012

 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00408-CR
 
 







Lloyd
  Griffin
 
 
 
v.
 
 
 
The
  State of Texas


§
 
§
 
§
 
§
 
§


From the 16th District Court
 
of
  Denton County (F-2010-2461-A)
 
September
  27, 2012
 
Opinion
  by Justice Dauphinot
 
(nfp)



 
JUDGMENT
 
This
court has considered the record on appeal in this case and holds that there was
no error in the trial court’s judgment.  It is ordered that the judgment of the
trial court is affirmed. 
 
SECOND DISTRICT COURT OF APPEALS 




 
 
 
 
By_________________________________
   
Justice Lee Ann Dauphinot 
 




[1]See Tex. R. App. P. 47.4.


[2]Tex. R. App. P. 33.1(a)(1); Lovill v. State, 319 S.W.3d 687,
691–92 (Tex. Crim. App. 2009).


[3]Tex. R. App. P. 33.1(a)(2); Mendez v. State, 138 S.W.3d 334,
341 (Tex. Crim. App. 2004).


[4]Wilson v. State, 311 S.W.3d 452, 473
(Tex. Crim. App. 2010) (op. on reh’g).


[5]Williams v. State, 301 S.W.3d 675, 690 (Tex. Crim. App. 2009), cert.
denied, 130 S. Ct. 3411 (2010).